Citation Nr: 0614656	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  05-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

When the current appeal was previously before the Board in 
November 2005, the issueses consisted of entitlement to 
service connection for frostbite residuals, paresthesia of 
the left foot; frostbite residuals, paresthesia of the right 
foot; and entitlement to TDIU.  The Board denied the claims 
for service connection and remanded the TDIU claim for 
further development.  


FINDING OF FACT

On May 8, 2006, the Board received notification from the 
Social Security Administration that the veteran died on March 
[redacted], 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


